White, J.
Appeal from an order of Supreme Court (Kahn, J.), entered February 14, 1994 in Albany County, which, inter alia, granted plaintiffs’ motion for a protective order.
Control of disclosure is within the sphere of the trial court’s broad discretionary power and, absent abuse, should not be disturbed (see, Dunlap v United Health Servs., 189 AD2d 1072; Soper v Wilkinson Match [USA], 176 AD2d 1025). Applying *787this principle here, we affirm since we agree with Supreme Court that defendant did not establish the necessity for a second physical examination and, more particularly, a psychiatric examination of plaintiff Shirleen A. Ricci.
Cardona, P. J., Mikoll, Mercure and Casey, JJ., concur. Ordered that the order is affirmed, with costs.